Citation Nr: 1429707	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include short-term memory loss.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2013, the Veteran and his son testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated October 2011 to November 2011, which were considered in the November 2011, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In this case, the Veteran contends that he experienced a head injury in service, resulting in residual symptoms.  Specifically, the Veteran states that, while serving aboard the USS Hornet, he was assisting in loading a gun that blew up with the Veteran in close proximity.  He reports that his eardrum was ruptured as a result of such incident.  He also states that his fellow crew members had to slap him repeatedly to keep him awake following the explosion.  In this regard, the Board notes that the Veteran's service treatment records are negative for such an injury, or complaints referable to a concussive blast.  Additionally, while such reflect a perforated left eardrum, for which underwent surgery, the etiology was noted to be unknown.  Since such alleged incident, the Veteran has reported symptoms to include difficulty concentrating, short-term memory issues, headaches, double vision, and irritability.  

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  In an October 2010 statement, the Veteran noted that he has received SSA disability benefits since 1994.  He testified to the same at the September 2013 Board hearing, although he reported a disability onset date of 1996.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Additionally, the current evidence of record is ambiguous as to whether the Veteran, in fact, has a TBI.  At his Board hearing, the Veteran testified as to the incident in service and reported symptoms of headaches, problems with anger, memory issues, and forgetfulness.  These symptoms are also noted in VA and private treatment records over the years.  VA treatment records dated October 2010 includes a TBI consult, in which the treating physician notes that in his opinion the Veteran suffered a severe concussion at some time in the distant past.  However, an October 2011 VA examiner found that the Veteran's history and symptomatology was not suggestive of TBI.  Nevertheless, VA treatment records indicated continued treatment for possible TBI since that examination, to include a notation in that same month of the need for further neuropsychological testing and a neurology consult.  

In light of this conflicting evidence, the Board finds that the claim should be remanded to allow for a new VA examination to determine if the Veteran, in fact, has a TBI and whether it had onset during the Veteran's military service, in light of his treatment for such, the VA physician's opinion, and the Veteran's own statements with regard to his military service.  The Board also notes that the Veteran alternatively contends that his cognitive symptoms are a result of his exposure to chemicals and lead paint while in service.  On remand, the VA examiner should address this contention as well.  

Finally, the Board notes that the most recent treatment records of record are dated November 2011.  A VA treatment record dated October 2011 noted that the Veteran needed further neuropsychological testing and a neurology consult.  Furthermore, at the Board hearing, the Veteran testified that his primary care physician at VA was concerned that he continued to have constant headaches and wanted to have another MRI of his brain.  Therefore, while on remand, VA treatment records since November 2011 should be obtained and associated with the claims file.  Furthermore, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for his alleged TBI and residuals.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his alleged TBI and residuals since November 2011.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination in connection with his claim of service connection for residuals of a TBI.  The claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should determine if the Veteran meets the criteria for a clinical diagnosis of TBI.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a TBI that had its onset during, or is otherwise related to, his active military service.  Consideration should be given to the Veteran's statements regarding the gun explosion he was exposed to while in service and the symptoms he reported thereafter.  

If not, the examiner should explain his findings and reconcile his determination with the remainder of the evidence of record, including VA treatment records showing treatment for a possible TBI and the VA physician's opinion regarding a severe concussion suffered by the Veteran at a time in the distant past.  

Alternatively, the examiner should discuss whether it is at least as likely as not that the Veteran's cognitive symptoms are related to exposure to chemicals and lead paint in service, per the Veteran's contentions of such exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


